DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/28/2022 has been entered.
Response to Amendment and Status of Claims
Applicant's amendment, filed 04/28/2022, has been entered. Claims 1-10 are amended, Claims 11-15 are cancelled, and no claims are newly added. Accordingly, claims 1-10 are pending and considered in this Office Action.
Claim Interpretation
As noted in prior Office Actions, and reproduced again here solely for the clarity of the record (Applicant is not required to respond and/or comment to this repeated interpretation): 
Independent claim 1 uses the closed transitional phrase ‘consisting of’ while dependent claims from claim 1 use the transitional phrase ‘containing’. This is permissible in the instant case because the dependent claims require all the limitations of claim 1 and further narrow the claim without adding any elements. For example, Claim 2 uses the transitional phrase ‘containing’ but requires narrower ranges of C, Mn, Cr, Mo, and V than claim 1. Claim 2 does not permit the inclusion of any element not recited in claim 1.
2nd Declaration of Åke Bergman
The Declaration under 37 CFR 1.132 filed 04/28/2022 is insufficient to overcome the rejection of claims 1-10 based upon Ratte as set forth in the last Office action because: the declaration is opinion evidence that is not commensurate with the claims. This declaration is largely the same as that previously filed 11/20/2020 and subsequently considered by the Examiner in the Non-Final Rejection mailed 09/29/2021. Examiner respectfully maintains that the instant declaration filed 04/28/2022 remains unpersuasive for substantially the same reasons as explained in the Non-Final mailed 09/29/2021 but additional comments are provided below.
In the interest of the clarity of the record, it is noted that Declarant asserts that a person of skill could not use the steel of Ratte because Ratte’s steel is press-hardened and therefore has a thickness that is too thin to be used in a cutting tool holder (Items 19 and 20). This assertion is unsubstantiated and not commensurate in scope with the claims. To be clear, there are no dimensional features of the cutting tool holder as required by the claims. With regard to the intended use of the cutting tool holder (i.e. “for indexable inserts”), this does not limit the dimensions of the cutting tool holder as indexable inserts are used in a variety of different industries for different purposes. Indexable inserts are so broad as to encompass lawn mower blades as well as a bucket for excavation equipment. Declarant provides examples of specific tool holders at Items 21, 23, and 25-28 but admits at Item 24 that “[t]here exists a large number of different types of cutting tool holders depending on the intended milling”. 
Further, Declarant asserts that they are “convinced that persons of skill in the art would understand the ‘high strength construction elements’ referred to in paragraph [0058] of Ratte as parts formed by press hardening of steel sheets such as hinges, door checks, cross car beams, control arms, links and the like” (Item 32 of Declaration). Examiner respectfully disagrees and maintains that persons of skill would not view ‘high strength construction elements’ as limited by Declarant. Notably, and as also explained in the response to the prior declaration, Declarant does not address the teachings of Omori, Blanke, Strandell, Samburg, or Hamada.
It has been held that one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code, Graham v Deere factual inquiries, and presumption of common ownership not included in this action can be found in a prior Office action.
Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Ratte (U.S. 2012/0273092 A1; Of Record) in view of Omori et al. (U.S. 7,553,113; Of Record).
Regarding claim 1, Ratte teaches a stainless steel having a martensite microstructure (Paragraphs 0050 and 0054) having a composition (Abstract and Paragraphs 0025-0042) meeting the claim as follows:
Element
Claimed (wt%)
Ratte (wt%)
Shared/Overlap
C
0.14-0.25
0.010-1.20
0.14-0.25
N
0.06-0.15
0.01-0.2
0.06-0.15
Si
0.7-1.2
0.10-1.5
0.7-1.2
Mn
0.3-1.0
0.10-3.0
0.3-1.0
Cr
12-15
10.5-20
12-15
Ni
0.3-0.8
0.05-8.50
0.3-0.8
Mo
0.05-0.4
0.05-2.50
0.05-0.4
V
0.22-0.4
Up to 0.2
*
Al
0.001-0.3
0.001-1.50
0.001-0.3
S
≤ 0.005
Up to 0.1
≤ 0.005
P
≤ 0.05
Up to 0.1
≤ 0.05
Cu
≤ 3
0.050-3.0
0.050-3.0
Co
≤ 5
No disclosure/Silent
0
W
≤ 0.5
No disclosure/Silent
0
Nb
≤ 0.1
Up to 0.1
≤ 0.1
Ti
≤ 0.1
Up to 0.02
≤ 0.02
Zr
≤ 0.1
No disclosure/Silent
0
Ta
≤ 0.1
No disclosure/Silent
0
B
≤ 0.01
Up to 0.1
≤ 0.01
Be
≤ 0.2
No disclosure/Silent
0
Se
≤ 0.3
No disclosure/Silent
0
Ca
0.0003-0.009
0.0005-0.003
0.005-0.003
O
0.003-0.01
No disclosure/Silent
0
Mg
≤ 0.01
No disclosure/Silent
0
REM
≤ 0.2
No disclosure/Silent
0
Balance
Fe apart from impurities
Fe and unavoidable impurities
Fe and unavoidable impurities


The shading of the elements P-REM in the above table is depicted in the interest of the clarity of the record to demonstrate that these elements are only optionally required by the claim but are limiting in that any amount of these elements present must be within the claimed range. The interpretation of the claim remains unchanged and the rejection over the teachings of Ratte is maintained.
It is noted that the teachings of Ratte mention the inclusion of As, Sn, Sb, Pb, Bi, and H but only as optional components (Abstract). As such, the steel composition of Ratte is taken to meet the closed steel as claimed.
It has been held that a prima facie case of obviousness exists where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). Additionally, it has been held that ‘where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.’ In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
With regard to the V content, marked in the table above by *, Ratte does not overlap the claimed range but is reasonably close. To be clear, Ratte teaches ‘up to 0.2’ which encompasses the value 0.2. Ratte does not criticize, discredit, or otherwise discourage the inclusion of V in an amount up to or beyond 0.2%. Ratte identifies up to 0.2 wt% V as being beneficial because it is “like Nb improves the formability during casting of the steel used according to the invention” (Paragraph 0039). As such, the person of ordinary skill in the art would find the steel of Ratte including 0.2 V to be reasonably close and possess the same properties as the claimed steel having 0.22 V (emphasis added for clarity) absent a showing to the contrary.
It has been held that ‘a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close’. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985). In the instant case, the proportions are so close that prima facie one skilled in the art would have expected them to have the same properties.
Ratte teaches that the steel structure “fully transforms” to martensite (Paragraphs 0050, 0054, and 0003); as such, it is prima facie expected that the Ratte steel would possess a residual austenite less than 15 vol%. To be clear, the ordinarily skilled artisan would appreciate a full transformation to be representative of values approaching complete or 100% martensitic microstructure. The teaching of a full transformation would at least be indicative to the person of ordinary skill as comprising more than 85 vol% martensite such that a residual austenitic structure would be less than 15 vol%.
With regard to the language “pre-hardened”, it is noted that this is product by process language. “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (MPEP 2113).
 In the instant case, ‘pre-hardened’ has not been given a special definition by the applicant and the plain meaning of ‘pre-hardened’ does not impart additional structure beyond the hardness values already claimed. Compellingly, Ratte discloses examples of steel compositions possessing hardness values of from 335 to 561 (Table 4; equivalent to 35-52 HRC which overlaps the claimed range of 40-52 HRC).
It has been held that a prima facie case of obviousness exists where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). 
With regard to the language of the preamble “for indexable inserts”, it is noted in the interest of the clarity of the record that this language specifies the intended use of the cutting tool holder. MPEP 2111.02.II. describes that statements in the preamble reciting the purpose or intended use of the claimed invention must be evaluated to determine whether or not the recited purpose or intended use results in a structural difference between the claimed invention and the prior art. 
In the instant case, ‘for indexable inserts’ does not contribute additional structure beyond that already required by the claimed ‘cutting tool holder’. Nevertheless, the prior art structure of Ratte would be capable of being a cutting tool holder for indexable inserts absent evidence to the contrary.
Notably, Ratte does not expressly teach that the steel is used for a cutting tool holder or otherwise produce a cutting tool holder.
However, Ratte discloses at Paragraph 0058 that the steel has optimized mechanical properties and high corrosion resistance such that the hot press-hardened steel product (note: component produced from the steel) is particularly suitable for high-strength construction elements.
The ordinarily skilled artisan would understand “high-strength construction elements” to include ‘tooling’. Further, tooling would be understood by the ordinarily skilled artisan to obviously include the bodies or substrates of such implements or elements.
Omori et al. (hereinafter “Omori”) teaches an indexable insert having a body that may be made of high-speed steel (Col. 3 lines 6-7) with compressive residual stress in a layer of 0.1 GPa or more (100 MPa; Col. 8 lines 6-56) from the surface of the body that does not impair the appearance and surface smoothness of a workpiece (Col. 2 lines 10-17). Omori further teaches that the cutting body is for drilling, turning, and/or milling (Col. 3 lines 10-17).
It would be obvious to use the steel of Ratte as a cutting tool holder as taught by Omori so as to achieve a cutting tool body suitable for drilling, turning, and/or milling (Omori Col. 3 lines 10-17) that has optimized mechanical properties and high corrosion resistance (Ratte Paragraph 0058) that will not impair the appearance and surface smoothness of a workpiece.
Regarding claim 2, Ratte and Omori teach the cutting tool holder as applied to claim 1 above and Ratte further teaches the following:
Element
Claimed
Ratte
C
0.14-0.24
0.010-1.200
Mn
0.3-0.8
0.10-3.0
Cr
12.5-14.8
10.5-20.0
Mo
0.15-0.35
0.05-2.50


Regarding claim 3, Ratte and Omori teach the cutting tool holder as applied to claim 1 above and Ratte further teaches the following:
Element
Claimed
Ratte
Mn
0.3-0.6
0.10-3.0


Regarding claim 4, Ratte and Omori teach the cutting tool holder as applied to claim 1 above and Ratte further teaches the following:
Element
Claimed
Ratte
C
0.19-0.22
0.010-1.200


Regarding claim 5, Ratte and Omori teach the cutting tool holder as applied to claim 1 above and Ratte further teaches the following:
Element
Claimed
Ratte
C
0.19-0.21
0.010-1.200


Regarding claim 6, Ratte and Omori teach the cutting tool holder as applied to claim 1 above and Ratte further teaches the following:
Element
Claimed
Ratte
C
0.20-0.22
0.010-1.200


Regarding claim 7, Ratte and Omori teach the cutting tool holder as applied to claim 1 above and Ratte further teaches the following:
Element
Claimed
Ratte
C
0.20-0.21
0.010-1.200


Regarding claim 8, Ratte and Omori teach the cutting tool holder as applied to claim 1 above and Ratte further teaches the following: 
Element
Claimed
Ratte
C
0.19-0.22
0.010-1.200
N
0.09-0.12
0.01-0.2
Si
0.8-1.1
0.10-1.5
Mn
0.35-0.60
0.10-3.0
Cr
13.0-14.5
10.5-20
Ni
0.35-0.75
0.05-8.50
Mo
0.15-0.30
0.05-2.50
V
0.22-0.3
Up to 0.2
Al
0.005-0.03
0.001-1.50
Cu
≤ 0.3
0.050-3.0
Ti
≤ 0.005
Up to 0.02
Nb
≤ 0.008
Up to 0.1
P
≤ 0.025
Up to 0.1
S
≤ 0.005
Up to 0.1
Balance
Fe apart from impurities
Fe and inevitable impurities


It has been held that ‘where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.’ In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Regarding claim 9, Ratte and Omori teach the cutting tool holder as applied to claim 1 above and Ratte further teaches the following:
Element
Claimed
Ratte
Cr
13.4-13.6
10.5-2.0


Regarding claim 10, Ratte and Omori teach the cutting tool holder as applied to claim 1 above but fails to teach the steel having a thermal conductivity of at least 21 W/mK at 400°C.
However, it has been held that ‘where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). Further, it has been held that ‘when the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not’. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). 
As such, in view of the substantial similarity of the claimed composition and overlapping hardness values to the prior art composition and hardness values of Ratte, it is prima facie expected that the steel of Ratte would possess a thermal conductivity of at least 21 W/mK at 400°C absent evidence to the contrary.
Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Ratte U.S. 2012/0273092; Of Record) in view of Blanke (U.S. 2007/0000576; Of Record).
Regarding claim 1, Ratte teaches a stainless steel having a martensite microstructure (Paragraphs 0050 and 0054) having a composition (Abstract and Paragraphs 0025-0042) meeting the claim as follows:
Element
Claimed (wt%)
Ratte (wt%)
Shared/Overlap
C
0.14-0.25
0.010-1.20
0.14-0.25
N
0.06-0.15
0.01-0.2
0.06-0.15
Si
0.7-1.2
0.10-1.5
0.7-1.2
Mn
0.3-1.0
0.10-3.0
0.3-1.0
Cr
12-15
10.5-20
12-15
Ni
0.3-0.8
0.05-8.50
0.3-0.8
Mo
0.05-0.4
0.05-2.50
0.05-0.4
V
0.22-0.4
Up to 0.2
*
Al
0.001-0.3
0.001-1.50
0.001-0.3
S
≤ 0.005
Up to 0.1
≤ 0.005
P
≤ 0.05
Up to 0.1
≤ 0.05
Cu
≤ 3
0.050-3.0
0.050-3.0
Co
≤ 5
No disclosure/Silent
0
W
≤ 0.5
No disclosure/Silent
0
Nb
≤ 0.1
Up to 0.1
≤ 0.1
Ti
≤ 0.1
Up to 0.02
≤ 0.02
Zr
≤ 0.1
No disclosure/Silent
0
Ta
≤ 0.1
No disclosure/Silent
0
B
≤ 0.01
Up to 0.1
≤ 0.01
Be
≤ 0.2
No disclosure/Silent
0
Se
≤ 0.3
No disclosure/Silent
0
Ca
0.0003-0.009
0.0005-0.003
0.005-0.003
O
0.003-0.01
No disclosure/Silent
0
Mg
≤ 0.01
No disclosure/Silent
0
REM
≤ 0.2
No disclosure/Silent
0
Balance
Fe apart from impurities
Fe and unavoidable impurities
Fe and unavoidable impurities


The shading of the elements P-REM in the above table is depicted in the interest of the clarity of the record to demonstrate that these elements are only optionally required by the claim but are limiting in that any amount of these elements present must be within the claimed range. The interpretation of the claim remains unchanged and the rejection over the teachings of Ratte is maintained.
It is noted that the teachings of Ratte mention the inclusion of As, Sn, Sb, Pb, Bi, and H but only as optional components (Abstract). As such, the steel composition of Ratte is taken to meet the closed steel as claimed.
It has been held that a prima facie case of obviousness exists where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). Additionally, it has been held that ‘where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.’ In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
With regard to the V content, marked in the table above by *, Ratte does not overlap the claimed range but is reasonably close. To be clear, Ratte teaches ‘up to 0.2’ which encompasses the value 0.2. Ratte does not criticize, discredit, or otherwise discourage the inclusion of V in an amount up to or beyond 0.2%. Ratte identifies up to 0.2 wt% V as being beneficial because it is “like Nb improves the formability during casting of the steel used according to the invention” (Paragraph 0039). As such, the person of ordinary skill in the art would find the steel of Ratte including 0.2 V to be reasonably close and possess the same properties as the claimed steel having 0.22 V (emphasis added for clarity) absent a showing to the contrary.
It has been held that ‘a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close’. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985). In the instant case, the proportions are so close that prima facie one skilled in the art would have expected them to have the same properties.
Ratte teaches that the steel structure “fully transforms” to martensite (Paragraphs 0050, 0054, and 0003); as such, it is prima facie expected that the Ratte steel would possess a residual austenite less than 15 vol%. To be clear, the ordinarily skilled artisan would appreciate a full transformation to be representative of values approaching complete or 100% martensitic microstructure. The teaching of a full transformation would at least be indicative to the person of ordinary skill as comprising more than 85 vol% martensite such that a residual austenitic structure would be less than 15 vol%.
With regard to the language “pre-hardened”, it is noted that this is product by process language. “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (MPEP 2113).
 In the instant case, ‘pre-hardened’ has not been given a special definition by the applicant and the plain meaning of ‘pre-hardened’ does not impart additional structure beyond the hardness values already claimed. Compellingly, Ratte discloses examples of steel compositions possessing hardness values of from 335 to 561 (Table 4; equivalent to 35-52 HRC which overlaps the claimed range of 40-52 HRC).
It has been held that a prima facie case of obviousness exists where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). 
With regard to the language of the preamble “for indexable inserts”, it is noted in the interest of the clarity of the record that this language specifies the intended use of the cutting tool holder. MPEP 2111.02.II. describes that statements in the preamble reciting the purpose or intended use of the claimed invention must be evaluated to determine whether or not the recited purpose or intended use results in a structural difference between the claimed invention and the prior art. 
In the instant case, ‘for indexable inserts’ does not contribute additional structure beyond that already required by the claimed ‘cutting tool holder’. Nevertheless, the prior art structure of Ratte would be capable of being a cutting tool holder for indexable inserts absent evidence to the contrary.
Notably, Ratte does not expressly teach that the steel is used for a cutting tool holder or otherwise produce a cutting tool holder.
However, Ratte discloses at Paragraph 0058 that the steel has optimized mechanical properties and high corrosion resistance such that the hot press-hardened steel product (note: component produced from the steel) is particularly suitable for high-strength construction elements.
The ordinarily skilled artisan would understand “high-strength construction elements” to include ‘tooling’. Further, tooling would be understood by the ordinarily skilled artisan to obviously include the bodies or substrates of such implements or elements.
Blanke teaches the use of a non-corrosive, martensitically hardening steel for mechanically driven rotary tools, preferably boring, milling, grinding and cutting tools (Abstract and Paragraphs 0001 and 0008). Blanke further describes that the rotary tooling has a housing, tool holder, or chuck (Paragraph 0005) and that the tool comprising a shaft, machining tool head, and a mounting part (Paragraph 0014).
It would be obvious to the person of ordinary skill in the art to use the steel of Ratte for a cutting tool as taught by Blanke in view that Ratte teaches at Paragraph 0058 that the steel has optimized mechanical properties and high corrosion resistance such that the hot press-hardened steel product (note: component produced from the steel) is particularly suitable for high-strength construction elements. The ordinarily skilled artisan would understand “high-strength construction elements” to include ‘tooling’. Further, tooling would be understood by the ordinarily skilled artisan to obviously include the bodies or substrates of such implements or elements such as those taught by Blanke. Additionally, both Ratte and Blanke are martensitic and hardened steels.
Regarding claim 2, Ratte and Blanke teach the cutting tool holder as applied to claim 1 above and Ratte further teaches the following:
Element
Claimed
Ratte
C
0.14-0.24
0.010-1.200
Mn
0.3-0.8
0.10-3.0
Cr
12.5-14.8
10.5-20.0
Mo
0.15-0.35
0.05-2.50


Regarding claim 3, Ratte and Blanke teach the cutting tool holder as applied to claim 1 above and Ratte further teaches the following:
Element
Claimed
Ratte
Mn
0.3-0.6
0.10-3.0


Regarding claim 4, Ratte and Blanke teach the cutting tool holder as applied to claim 1 above and Ratte further teaches the following:
Element
Claimed
Ratte
C
0.19-0.22
0.010-1.200


Regarding claim 5, Ratte and Blanke teach the cutting tool holder as applied to claim 1 above and Ratte further teaches the following:
Element
Claimed
Ratte
C
0.19-0.21
0.010-1.200


Regarding claim 6, Ratte and Blanke teach the cutting tool holder as applied to claim 1 above and Ratte further teaches the following:
Element
Claimed
Ratte
C
0.20-0.22
0.010-1.200


Regarding claim 7, Ratte and Blanke teach the cutting tool holder as applied to claim 1 above and Ratte further teaches the following:
Element
Claimed
Ratte
C
0.20-0.21
0.010-1.200


Regarding claim 8, Ratte and Blanke teach the cutting tool holder as applied to claim 1 above and Ratte further teaches the following: 
Element
Claimed
Ratte
C
0.19-0.22
0.010-1.200
N
0.09-0.12
0.01-0.2
Si
0.8-1.1
0.10-1.5
Mn
0.35-0.60
0.10-3.0
Cr
13.0-14.5
10.5-20
Ni
0.35-0.75
0.05-8.50
Mo
0.15-0.30
0.05-2.50
V
0.22-0.3
Up to 0.2
Al
0.005-0.03
0.001-1.50
Cu
≤ 0.3
0.050-3.0
Ti
≤ 0.005
Up to 0.02
Nb
≤ 0.008
Up to 0.1
P
≤ 0.025
Up to 0.1
S
≤ 0.005
Up to 0.1
Balance
Fe apart from impurities
Fe and inevitable impurities


It has been held that ‘where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.’ In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Regarding claim 9, Ratte and Blanke teach the cutting tool holder as applied to claim 1 above and Ratte further teaches the following:
Element
Claimed
Ratte
Cr
13.4-13.6
10.5-2.0


Regarding claim 10, Ratte and Blanke teach the cutting tool holder as applied to claim 1 above but fails to teach the steel having a thermal conductivity of at least 21 W/mK at 400°C.
However, it has been held that ‘where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). Further, it has been held that ‘when the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not’. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). 
As such, in view of the substantial similarity of the claimed composition and overlapping hardness values to the prior art composition and hardness values of Ratte, it is prima facie expected that the steel of Ratte would possess a thermal conductivity of at least 21 W/mK at 400°C absent evidence to the contrary.
Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Sandberg (U.S. 6,896,847) in view of Hamada (JP 2011-202237 A; Of Record- see Office Action mailed 12/26/2018 including copy of document and machine translation relied upon herein).
Regarding claim 1, Sandberg teaches a stainless steel alloy for plastic molding tools (Col. 1 lines 36-42) with improved hardenability having a composition consisting essentially of:
Element
Claimed (wt%)
Sandberg (wt%)
Shared/Overlap
C
0.14-0.25
0.16-0.27
0.16-0.25
N
0.06-0.15
0.06-0.13
0.06-0.13
Si
0.7-1.2
0.1-1.5
0.7-1.2
Mn
0.3-1.0
0.1-1.2
0.3-1.0
Cr
12-15
12.5-14.5
12.5-14.5
Ni
0.3-0.8
0.5-1.7
0.5-0.8
Mo
0.05-0.4
0.2-0.8
0.2-0.4
V
0.22-0.4
0.1-0.5
0.22-0.4
Al
0.001-0.3
Missing
None
S
≤ 0.005
Max. 0.15
≤ 0.005
P
≤ 0.05
No disclosure/Silent
0
Cu
≤ 3
No disclosure/Silent
0
Co
≤ 5
No disclosure/Silent
0
W
≤ 0.5
No disclosure/Silent
0
Nb
≤ 0.1
No disclosure/Silent
0
Ti
≤ 0.1
No disclosure/Silent
0
Zr
≤ 0.1
No disclosure/Silent
0
Ta
≤ 0.1
No disclosure/Silent
0
B
≤ 0.01
No disclosure/Silent
0
Be
≤ 0.2
No disclosure/Silent
0
Se
≤ 0.3
No disclosure/Silent
0
Ca
0.0003-0.009
Max. 0.1
0.005-0.003
O
0.003-0.01
Max. 0.01
0.003-0.01
Mg
≤ 0.01
No disclosure/Silent
0
REM
≤ 0.2
No disclosure/Silent
0
Balance
Fe apart from impurities
Fe and unavoidable impurities
Fe and unavoidable impurities


*The shading of the elements P-REM in the above table is depicted in the interest of the clarity of the record to demonstrate that these elements are only optionally required by the claim but are limiting in that any amount of these elements present must be within the claimed range. 
Sandberg further teaches at claims 21 and 22 that the steel matrix consists substantially of tempered martensite which is taken to meet the claimed limitation requiring the steel to contain residual austenite in an amount ‘less than 15 vol%’. To be clear, ‘less than 15 vol%’ encompasses zero such that a steel matrix consisting substantially of tempered martensite would contain substantially less than 15 vol% austenite. 
With regard to the language “pre-hardened”, it is noted that this is product by process language. “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (MPEP 2113). 
In the instant case, ‘pre-hardened’ has not been given a special definition by the applicant and the plain meaning of ‘pre-hardened’ does not impart additional structure beyond the hardness values already claimed. Compellingly, Sandberg teaches that the steel has a hardness of at least 50 HRC once tempered (Col. 1 lines 63-64) but also discloses embodiments where the hardness of the steel matrix is from 35-45 HRC (Claim 22 and Col. 4 lines 7-14). Both disclosed ranges from Sandberg overlap the claimed range of 40-52 HRC.
Sandberg is silent to the steel containing 0.001-0.3 wt% Al (see bolded Al section in table above).
Hamada teaches a similarly compositioned steel including Al from 0.020-2.00% (Paragraph 0006) and further teaches that “[w]hile Al is added as a deoxidizing element, generation of inclusion is inhibited S systems, hole expansion property is improved, and complicated part molding becomes good (Paragraph 0022). The person of ordinary skill in the art would recognize Sandberg and Hamada as analogous art because they are both from the same field of endeavor and also would reasonably commend themselves to an inventor’s attention when considering the challenges involved with manufacturing steel tooling such as strength, wear resistance, tool life, and moldability. Moreover, the person of ordinary skill in the art would already understand that Al is recognized as a deoxidizer for steels and see the necessity of controlling the Al amount in steel.
Therefore, it would be obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the steel of Sandberg with the Al content of Hamada so as to effectively deoxidize the steel, reduce undesirable S-based inclusions, improved hole expansion ratio, and good molding of complex parts as taught by Hamada (Paragraph 0022).
With regard to the language of the preamble “for indexable inserts”, it is noted in the interest of the clarity of the record that this language specifies the intended use of the cutting tool holder. MPEP 2111.02.II. describes that statements in the preamble reciting the purpose or intended use of the claimed invention must be evaluated to determine whether or not the recited purpose or intended use results in a structural difference between the claimed invention and the prior art. 
In the instant case, ‘for indexable inserts’ does not contribute additional structure beyond that already required by the claimed ‘cutting tool holder’. Nevertheless, the prior art structure of Sandberg as modified by Hamada would be capable of being a cutting tool holder for indexable inserts absent evidence to the contrary.
Sandberg and Hamada do not expressly describe a cutting tool holder; however, Sandberg teaches that the steel is made into a plastic molding tool (Title and Claim 21 “plastic molding tool wherein it is made of a steel alloy according to claim 1).
The person of ordinary skill in the art would appreciate the steel of modified Sandberg and Hamada as suitable for other tooling purposes such as cutting in view of a predictable and reasonable expectation of success in view that Sandberg’s steel achieves high hardness HRC, best corrosion resistance, and very good toughness (Col. 3 lines 57-61 and Claim 21). Notably, there is no definition or claim language describing what material is intended to be cut; as such, the scope of ‘cutting’ is construed broadly and is not limited to only aggressive cutting scenarios/uses (like earth boring or milling). Additionally, Sandberg’s steel achieves a hardness of at least 35 HRC (explained in the paragraph regarding ‘pre-hardened’ above).
Regarding claim 2, Sandberg and Hamada teach the cutting tool holder as applied to claim 1 above and Sandberg further teaches the following:
Element
Claimed
Sandberg
Shared/Overlap
C
0.14-0.24
0.16-0.27
0.16-0.24
Mn
0.3-0.8
0.1-1.2
0.3-0.8
Cr
12.5-14.8
12.5-14.5
12.5-14.5
Mo
0.15-0.35
0.2-0.8
0.2-0.35


Regarding claim 3, Sandberg and Hamada teach the cutting tool holder as applied to claim 1 above and Sandberg further teaches the following:
Element
Claimed
Sandberg
Shared/Overlap
Mn
0.3-0.6
0.1-1.2
0.3-0.6


Regarding claim 4, Sandberg and Hamada teach the cutting tool holder as applied to claim 1 above and Sandberg further teaches the following:
Element
Claimed
Sandberg
Shared/Overlap
C
0.19-0.22
0.16-0.27
0.19-0.22


Regarding claim 5, Sandberg and Hamada teach the cutting tool holder as applied to claim 1 above and Sandberg further teaches the following:
Element
Claimed
Sandberg
Shared/Overlap
C
0.19-0.21
0.16-0.27
0.19-0.21


Regarding claim 6, Sandberg and Hamada teach the cutting tool holder as applied to claim 1 above and Sandberg further teaches the following:
Element
Claimed
Sandberg
Shared/Overlap
C
0.20-0.22
0.16-0.27
0.20-0.22


Regarding claim 7, Sandberg and Hamada teach the cutting tool holder as applied to claim 1 above and Sandberg further teaches the following:
Element
Claimed
Sandberg
Shared/Overlap
C
0.20-0.21
0.16-0.27
0.20-0.21


Regarding claim 8, Sandberg and Hamada teach the cutting tool holder as applied to claim 1 above and the combined references further teach the following: 
Element
Claimed
Sandberg
Secondary Reference Hamada
Shared/Overlap
C
0.19-0.22
0.16-0.27
Taught by Sandberg
0.19-0.22
N
0.09-0.12
0.06-0.13
Taught by Sandberg
0.09-0.12
Si
0.8-1.1
0.1-1.5
Taught by Sandberg
0.8-1.1
Mn
0.35-0.60
0.1-1.2
Taught by Sandberg
0.35-0.6
Cr
13.0-14.5
12.5-14.5
Taught by Sandberg
13.0-14.5
Ni
0.35-0.75
0.5-1.7
Taught by Sandberg
0.5-0.75
Mo
0.15-0.30
0.2-0.8
Taught by Sandberg
0.2-0.3
V
0.22-0.3
0.1-0.5
Taught by Sandberg
0.22-0.3
Al
0.005-0.03
-
0.020-2.0
0.020-0.03
Cu
≤ 0.3
Not included
Taught by Sandberg
0
Ti
≤ 0.005
Not included
Taught by Sandberg
0
Nb
≤ 0.008
Not included
Taught by Sandberg
0
P
≤ 0.025
Not included
Taught by Sandberg
0
Balance
Fe apart from impurities
Fe and inevitable impurities
Taught by Sandberg
Fe and unavoidable impurities


It has been held that ‘where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.’ In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Regarding claim 9, Sandberg and Hamada teach the cutting tool holder as applied to claim 1 above and Sandberg further teaches the following:
Element
Claimed
Sandberg
Shared/Overlap
Cr
13.4-13.6
12.5-14.5
13.4-13.6


Regarding claim 10, Sandberg and Hamada teach the cutting tool holder as applied to claim 1 above but are silent to the cutting tool holder possessing a thermal conductivity of at least 21 W/mK at 400°C.
However, it has been held that ‘where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). Further, it has been held that ‘when the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not’. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). 
As such, in view of the substantial similarity of the claimed composition and overlapping hardness values to the prior art composition and hardness values of Sandberg as modified by Hamada, it is prima facie expected that the steel of modified Sandberg and Hamada would possess a thermal conductivity of at least 21 W/mK at 400°C absent evidence to the contrary.
Response to Arguments
Applicant's arguments filed 04/28/2022 have been fully considered but they are not persuasive.
With regard to the arguments concerning the declaration, Examiner’s consideration and response to the Declaration are provided in the Declaration section earlier in this action.
In response to the arguments regarding the thickness of press-hardened steels in comparison to cutting tool holders for indexable inserts, Examiner respectfully maintains that this is unpersuasive because it is not commensurate in scope with the claims. Further explanation is provided in response to the Declaration (above).
While Dr. Bergman is, and has been, recognized as an expert within the art (see Item 8 of Non-Final Rejection mailed 09/29/2021), the opinion evidence remains insufficient, on balance, to rebut the prima facie case of obviousness over Ratte and Omori, Ratte and Blanke, and Samburg and Hamada as described above.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Sandberg U.S. 2007/0006949 directed to a steel alloy, holders and holder details for a plastic moulding tools but does not contain V.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDRA M MOORE whose telephone number is (571)272-8502. The examiner can normally be reached M-F 8am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sally Merkling can be reached on 571-272-6297. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ALEXANDRA M MOORE
Primary Examiner
Art Unit 1738


/ALEXANDRA M MOORE/Primary Examiner, Art Unit 1738